      8:20-cv-04348-TMC          Date Filed 08/05/21       Entry Number 49         Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                           ANDERSON/GREENWOOD DIVISION

Shem Pease Collins,               )
                                  )
                    Plaintiff,    )                    Civil Action No. 8:20-cv-4348-TMC
                                  )
vs.                               )                                   ORDER
                                  )
Eric McDaniel, Hope Hatchell,     )
                                  )
                    Defendants.   )
                                  )
                                  )
 _________________________________)

       Plaintiff Shem Pease Collins, a pro se pretrial detainee, brought this action under 42 U.S.C.

§ 1983. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(e) (D.S.C.), this matter was referred to a magistrate judge for all pretrial proceedings.

On April 9, 2021, Defendants moved for summary judgment. (ECF No. 40). The magistrate judge

issued an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), warning Plaintiff

of the possible consequences of failing to respond adequately to Defendants’ dispositive motion.

(ECF No. 41). On May 20, 2021, when Plaintiff had not responded, the magistrate judge sua sponte

granted Plaintiff an additional twenty days to respond and advised Plaintiff that the failure to do

so would result in dismissal for failure to prosecute. (ECF No. 44). Plaintiff, however, did not file

any response.

       On June 21, 2021, the magistrate judge issued a report and recommendation (“Report”)

recommending that the complaint be dismissed under Rule 41(b) for failure to prosecute in light

of the factors set forth in Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978). (ECF No. 46). Plaintiff

was advised of his right to file objections to the Report and of the consequences of failing to do


                                                  1
      8:20-cv-04348-TMC           Date Filed 08/05/21      Entry Number 49        Page 2 of 3



so. (ECF No. 46-1). Plaintiff, however, did not file objections or otherwise indicate a desire to

continue this action, and the time to do so has now run.

          The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Wimmer v. Cook,

774 F.2d 68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)).

Nevertheless, “[t]he district court is only required to review de novo those portions of the report to

which specific objections have been made, and need not conduct de novo review ‘when a party

makes general and conclusory objections that do not direct the court to a specific error in the

magistrate judge’s proposed findings and recommendations.’” Farmer v. McBride, 177 Fed. App’x

327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982)). The court may accept, reject, or modify, in whole or in part, the recommendation made

by the magistrate judge or recommit the matter with instructions. 28 U.S.C. § 636(b)(1). However,

in the absence of specific objections to the Report and Recommendation, this Court is not required

to give any explanation for adopting the recommendation. Greenspan v. Brothers Prop. Corp., 103

F. Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir.

1983)).

          Thus, having thoroughly reviewed the Report and the record under the appropriate

standards and, finding no clear error, the court ADOPTS the Report in its entirety (ECF No. 46),

and incorporates it herein. Accordingly, the court DISMISSES the complaint pursuant to Rule

41(b) for failure to prosecute.

          IT IS SO ORDERED.

                                               s/ Timothy M. Cain
                                               United States District Judge


                                                  2
     8:20-cv-04348-TMC         Date Filed 08/05/21       Entry Number 49        Page 3 of 3



Anderson, South Carolina
August 5, 2021



                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                3
